DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed on 03 November 2021. Claims 1, 5-8, 13 and 15-29 are pending in the application. Claims 1, 5-8, 13 and 15-19 are amended; claims 2-4, 9-12 and 14 are cancelled; and claims 21-29 are new.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/753,160, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 1, 5-8, 13 and 15-29 of this application. Examiner has thoroughly reviewed the prior-filed application and can find no description of, “wherein the message includes information information on a timer for the deactivation” (see independent claims 1, 8 and 13); “in response to a condition previously defined or configured by the master base station being satisfied, controlling activation of the deactivated measurement based on the message” (claim 6); “wherein the condition comprises at least one of a movement of the terminal” (claims 7 and 17); “in response to a condition previously defined or configured by master the base station being satisfied, the at least one processor is further configured to control activation of the deactivated measurement based on the message” (claim 16); “perform the DRX operation for each of the master base station and the secondary base station according to at least one of an amount of fourth- generation (4G) traffic or an amount of fifth-generation (5G) traffic” (claim 19); “controlling activation of the deactivated measurement based on the timer for the deactivation, wherein the information on the timer comprises expiration time for the deactivation of the measurement” (claim 21); “wherein the information on the timer comprises expiration timer for the deactivation of the measurement” (claim 24); and “wherein the at least one processor is further configured to, control activation of the deactivated measurement based on the timer for the deactivation, and wherein the information on the timer comprises expiration time for the deactivation of the measurement” (claim 27). Claims 5, 22 and 23 depend form claim 1; claims 25-26 depend from claim 8; and claims 15, 18, 20 and 28-29 depend from claim 13. Accordingly, claims 1, 5-8, 13 and 15-29 are not afforded the priority date of the invention of the prior-filed application, Application No. 62/753,160.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, 13, 15-16, 21, 24 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz et al. (US 2020/0029389 A1) in view of Ericsson, “Measurement requirements for deactivated secondary component carriers”, 3GPP TSG-RAN WG2 #103, Gothenburg, Sweden, 20th-24th August 2018, R2-1812236, hereafter D1.

Regarding claim 1, Yilmaz discloses a method performed by a terminal in a wireless communication system, the method comprising: 
receiving a message for controlling a measurement from a master base station providing a first radio access technology (RAT) ([0011] “EN-DC”; [0145] master node is master LTE node; [0205] “For initial configuration of LTE/NR tight interworking, the measurement configuration used by the UE should be configured by the master node”); and 
wherein the object is associated with a secondary base station providing a second RAT different from the first RAT ([0011] “EN-DC”; [0145] secondary node is secondary NR node; [0205] “For initial configuration of LTE/NR tight interworking, the measurement configuration used by the UE should be configured by the master node”).  
Yilmaz does not disclose the following; however, D1 discloses controlling deactivation of the measurement based on the message, wherein the message includes information indicating an object of the measurement and information on a timer for the deactivation (Section 2 disclosing “measurements for deactivated SCells are controlled via an RRC parameter called measCycleSCell. The parameter measCycleSCell is configured in measurement object and can take values from the range {160, 256, 320, 512, 640, 1024, 1280} as described in [1], where the value 160 corresponds to 160 subframes, 256 to 256 subframes and so on. Then, measCycleSCell is used when a SCell is configured on the frequency indicated by the measObject and is in deactivated state” (emphasis added)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Yilmaz with the disclosure of D1 because the motivation can be found in D1 that it is beneficial to be able to activate/deactivate a secondary component carrier and this provides for controlling the measurement with a single RRC parameter.

Regarding claim 5, Yilmaz further discloses the method of claim 1, wherein the first RAT is designated as a 4G (4th generation), and wherein the second RAT is designated as a 5G (5th generation) ([0011] “EN-DC”; [0145] master node is master LTE (corresponding to 4G) node and secondary node is secondary NR (corresponding to 5G) node). 
 
Regarding claim 6, D1 further discloses the method of claim 1, further comprising: 
in response to a condition previously defined or configured by the master base station being satisfied, controlling activation of the deactivated measurement based on the message (Section 2 disclosing “measurements for deactivated SCells are controlled via an RRC parameter called measCycleSCell. The parameter measCycleSCell is configured in measurement object and can take values from the range {160, 256, 320, 512, 640, 1024, 1280} as described in [1], where the value 160 corresponds to 160 subframes, 256 to 256 subframes and so on. Then, measCycleSCell is used when a SCell is configured on the frequency indicated by the measObject and is in deactivated state” (emphasis added)).  
Regarding claim 8, Yilmaz discloses a method performed by a master base station providing a first radio access technology (RAT) in a wireless communication system, the method comprising: 
generating a message for controlling a measurement of a terminal ; and transmitting the message to the terminal  ([0011] “EN-DC”; [0145] master node is master LTE node; [0205] “For initial configuration of LTE/NR tight interworking, the measurement configuration used by the UE should be configured by the master node”; [0011] “EN-DC”; [0145] secondary node is secondary NR node), 
wherein the object is associated with a secondary base station providing a second RAT different from the first RAT ([0011] “EN-DC”; [0145] secondary node is secondary NR node; [0205] “For initial configuration of LTE/NR tight interworking, the measurement configuration used by the UE should be configured by the master node”[0011] “EN-DC”; [0145] secondary node is secondary NR node).  
Yilmaz does not disclose the following; however, D1 suggests wherein the message includes information indicating an object of the measurement and information on a timer for a deactivation of the measurement (Section 2 disclosing “measurements for deactivated SCells are controlled via an RRC parameter called measCycleSCell. The parameter measCycleSCell is configured in measurement object and can take values from the range {160, 256, 320, 512, 640, 1024, 1280} as described in [1], where the value 160 corresponds to 160 subframes, 256 to 256 subframes and so on. Then, measCycleSCell is used when a SCell is configured on the frequency indicated by the measObject and is in deactivated state” (emphasis added)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Yilmaz with the disclosure of D1 because the motivation can be found in D1 that it is beneficial to be able to activate/deactivate a secondary component carrier and this provides for controlling the measurement with a single RRC parameter.

Regarding claim 13, Yilmaz discloses a terminal in a wireless communication system, the terminal comprising: 
a transceiver; and at least one processor coupled with the transceiver and configured to (Fig. 19 WD 1910, [0291], [0310]-[0320]; Fig. 20, [0321]-[0330]): 
control the transceiver to receive a message for controlling a measurement from a master base station  ([0011] “EN-DC”; [0145] master node is master LTE node; [0205] “For initial configuration of LTE/NR tight interworking, the measurement configuration used by the UE should be configured by the master node”), and 
wherein the object is associated with a secondary base station providing a second RAT different from the first RAT ([0011] “EN-DC”; [0145] secondary node is secondary NR node; [0205] “For initial configuration of LTE/NR tight interworking, the measurement configuration used by the UE should be configured by the master node”).  
Yilmaz does not disclose the following; however, D1 suggests control deactivation of the measurement based on the message, wherein the message includes information indicating an object of the measurement and information on a timer for the deactivation(Section 2 disclosing “measurements for deactivated SCells are controlled via an RRC parameter called measCycleSCell. The parameter measCycleSCell is configured in measurement object and can take values from the range {160, 256, 320, 512, 640, 1024, 1280} as described in [1], where the value 160 corresponds to 160 subframes, 256 to 256 subframes and so on. Then, measCycleSCell is used when a SCell is configured on the frequency indicated by the measObject and is in deactivated state” (emphasis added)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Yilmaz with the disclosure of D1 because the motivation can be found in D1 that it is beneficial to be able to activate/deactivate a secondary component carrier and this provides for controlling the measurement with a single RRC parameter. 
Regarding claim 15, Yilmaz further discloses the terminal of claim 13, wherein the first RAT is designated as a 4G (44th generation), and wherein the second RAT is designated as a 5G (5th generation) ([0011] “EN-DC”; [0145] master node is master LTE (corresponding to 4G) node and secondary node is secondary NR (corresponding to 5G) node).  

Regarding claim 16, D1 further discloses the terminal of claim 13, wherein, in response to a condition previously defined or configured by master the base station being satisfied, the at least one processor is further configured to control activation of the deactivated measurement based on the message (Section 2 disclosing “measurements for deactivated SCells are controlled via an RRC parameter called measCycleSCell. The parameter measCycleSCell is configured in measurement object and can take values from the range {160, 256, 320, 512, 640, 1024, 1280} as described in [1], where the value 160 corresponds to 160 subframes, 256 to 256 subframes and so on. Then, measCycleSCell is used when a SCell is configured on the frequency indicated by the measObject and is in deactivated state” (emphasis added)).  

Regarding claim 21, D1 further discloses the method of claim 1, further comprising: controlling activation of the deactivated measurement based on the timer for the deactivation, wherein the information on the timer comprises expiration time for the deactivation of the measurement (Section 2 disclosing “measurements for deactivated SCells are controlled via an RRC parameter called measCycleSCell. The parameter measCycleSCell is configured in measurement object and can take values from the range {160, 256, 320, 512, 640, 1024, 1280} as described in [1], where the value 160 corresponds to 160 subframes, 256 to 256 subframes and so on. Then, measCycleSCell is used when a SCell is configured on the frequency indicated by the measObject and is in deactivated state” (emphasis added)).  
Regarding claim 24, D1 further discloses the method of claim 8, wherein the information on the timer comprises expiration timer for the deactivation of the measurement (Section 2 disclosing “measurements for deactivated SCells are controlled via an RRC parameter called measCycleSCell. The parameter measCycleSCell is configured in measurement object and can take values from the range {160, 256, 320, 512, 640, 1024, 1280} as described in [1], where the value 160 corresponds to 160 subframes, 256 to 256 subframes and so on. Then, measCycleSCell is used when a SCell is configured on the frequency indicated by the measObject and is in deactivated state” (emphasis added)).  

Regarding claim 26, Yilmaz further discloses the method of claim 8, wherein the first RAT is designated as a 4G (4th generation), and wherein the second RAT is designated as a 5G (5th generation)([0011] “EN-DC”; [0145] master node is master LTE (corresponding to 4G) node and secondary node is secondary NR (corresponding to 5G) node).  

Regarding claim 27, D1 further discloses the terminal of claim 13, wherein the at least one processor is further configured to, control activation of the deactivated measurement based on the timer for the deactivation, and wherein the information on the timer comprises expiration time for the deactivation of the measurement (Section 2 disclosing “measurements for deactivated SCells are controlled via an RRC parameter called measCycleSCell. The parameter measCycleSCell is configured in measurement object and can take values from the range {160, 256, 320, 512, 640, 1024, 1280} as described in [1], where the value 160 corresponds to 160 subframes, 256 to 256 subframes and so on. Then, measCycleSCell is used when a SCell is configured on the frequency indicated by the measObject and is in deactivated state” (emphasis added)).
  

Claims 7, 17, 22 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz et al. (US 2020/0029389 A1) in view of Ericsson, “Measurement requirements for deactivated secondary component carriers”, 3GPP TSG-RAN WG2 #103, Gothenburg, Sweden, 20th-24th August 2018, R2-1812236, hereafter D1, further in view of Kim et al. (US 2015/0373597 A1).

Regarding claim 7, Yilmaz in view of D1 discloses the method of claim 6 but do not disclose the following; however, Kim suggests wherein the condition comprises at least one of a movement of the terminal (Fig. 10, S1003, [0116]-[0120] disclosing proximity and load condition are received as activation conditions from the serving cell and the UE activates measurement when it gets close to small cell).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Yilmaz with the disclosure of Kim because this optimizes data offloading potential while minimizing power consumption for small cell measurements ([0085]-[0086]).  

Regarding claim 17, Yilmaz in view of D1 discloses the terminal of claim 16 but do not disclose the following; however, Kim suggests wherein the condition comprises at least one of a movement of the terminal (Fig. 10, S1003, [0116]-[0120] disclosing proximity and load condition are received as activation conditions from the serving cell and the UE activates measurement when it gets close to small cell).  

Regarding claim 22, Kim suggests the method of claim 1, wherein the controlling deactivation of the measurement further comprises: in case that identifying an amount of data associated with the second RAT is less than a threshold, controlling deactivation of the measurement.  

Regarding claim 28, Kim suggests the terminal of claim 13, wherein the at least one processor is further configured to, in case that identifying an amount of data associated with the second RAT is less than a threshold, control deactivation of the measurement ([0120]).  

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz et al. (US 2020/0029389 A1) in view of Ericsson, “Measurement requirements for deactivated secondary component carriers”, 3GPP TSG-RAN WG2 #103, Gothenburg, Sweden, 20th-24th August 2018, R2-1812236, hereafter D1, further in view of Futaki et al. (US 2016/0007284 A1).

Regarding claim 18, Yilmaz in view of D1 discloses the terminal of claim 13 but does not disclose the following; howeverm Futaki discloses, wherein the at least one processor is further configured to: perform a discontinuous reception (DRX) operation independently for each of the master base station and the secondary base station ([0118] disclosing an embodiment wherein the DRX setting is independent for either cell.).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the teaching in Yilmaz with the disclosure of Futaki because this avoids unnecessary reception and decoding; thus, reducing the power consumption of the terminal ([0138]) while improving throughput ([0007]).  

Regarding claim 19, Yilmaz in view of Futaki further suggests the terminal of claim 18, wherein the at least one processor is further configured to: 
perform the DRX operation for each of the master base station and the secondary base station according to at least one of an amount of fourth- generation (4G) traffic or an amount of fifth-generation (5G) traffic (Yilmaz: [0011] “EN-DC”; [0145] master node is master LTE (corresponding to 4G) node and secondary node is secondary NR (corresponding to 5G) node; Futaki suggests the SCell should be in the activated state or not based on the traffic amount at [0007]; Fig. 13A, [0013]).  

Regarding claim 20, Futaki further suggests the terminal of claim 18, wherein the at least one processor is further configured to: 
perform the DRX operation in a point-to-point relation, and provide a predetermined battery saving effect for the terminal (Figs. 13A and 13B, [0007], [0013], [0015]).  

Claims 23, 25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Yilmaz et al. (US 2020/0029389 A1) in view of Ericsson, “Measurement requirements for deactivated secondary component carriers”, 3GPP TSG-RAN WG2 #103, Gothenburg, Sweden, 20th-24th August 2018, R2-1812236, hereafter D1, further in view of Yi et al. (us 2017/0272553 A1).

Regarding claim 23, Yilmaz suggest the method of claim 1, comprising a message including information on releasing a connection with the secondary base station, and wherein the information on releasing the connection comprises information for changing from split data radio bearer (DRB) for dual connectivity to master cell group (MCG)-DRB and releasing secondary cell group (SCG)-DRB (Fig. 7, [0053]-[0056] for reconfiguration from split to MCG bearer RLC for SCG is released; Fig. 7 illustrating SN Release).  
Yilmaz does not disclose the following; however, Yi suggest wherein the message further includes information on releasing a connection ([0117] “ The purpose of RRC connection reconfiguration procedure is to modify an RRC connection, e.g. to establish/modify/release RBs, to perform handover, to setup/modify/release measurements, to add/modify/release SCells.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide measurement configuration in the RRC Reconfiguration message of Yilmaz because the teaching lies in Yi that RRC connection reconfiguration messages are used for just such a purpose and one of ordinary skill in the art would have had a reasonable expectation of success as evidenced by the level of skill provided by the prior art.

Regarding claim 25, Yilmaz suggest the method of claim 8, comprising a message including  information on releasing a connection with the secondary base station, and wherein the information on releasing the connection comprises information for changing from split data radio bearer (DRB) for dual connectivity to master cell group (MCG)-DRB and releasing secondary cell group (SCG)-DRB (Fig. 7, [0053]-[0056] for reconfiguration from split to MCG bearer RLC for SCG is released; Fig. 7 illustrating SN Release).  
Yilmaz does not disclose the following; however, Yi suggest wherein the message further includes information on releasing a connection ([0117] “ The purpose of RRC connection reconfiguration procedure is to modify an RRC connection, e.g. to establish/modify/release RBs, to perform handover, to setup/modify/release measurements, to add/modify/release SCells.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide measurement configuration in the RRC Reconfiguration message of Yilmaz because the teaching lies in Yi that RRC connection reconfiguration messages are used for just such a purpose and one of ordinary skill in the art would have had a reasonable expectation of success as evidenced by the level of skill provided by the prior art.  


Regarding claim 29, Yilmaz suggest the terminal of claim 13, comprising a message including information on releasing a connection with the secondary base station, and wherein the information on releasing the connection comprises information for changing from split data radio bearer (DRB) for dual connectivity to master cell group (MCG)-DRB and releasing secondary cell group (SCG)-DRB  (Fig. 7, [0053]-[0056] for reconfiguration from split to MCG bearer RLC for SCG is released; Fig. 7 illustrating SN Release).  
Yilmaz does not disclose the following; however, Yi suggest wherein the message further includes information on releasing a connection ([0117] “ The purpose of RRC connection reconfiguration procedure is to modify an RRC connection, e.g. to establish/modify/release RBs, to perform handover, to setup/modify/release measurements, to add/modify/release SCells.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide measurement configuration in the RRC Reconfiguration message of Yilmaz because the teaching lies in Yi that RRC connection reconfiguration messages are used for just such a purpose and one of ordinary skill in the art would have had a reasonable expectation of success as evidenced by the level of skill provided by the prior art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-8, 13 and 15-29 are moot based on the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461